Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnalan, U.S. pat. Appl. Pub. No. 2021/0084093, in view of Gupta, U.S. pat. No. 11,026,103.
	Per claim 1, Gunnalan discloses a processing method performed by a network device 102, the processing method comprising:
a) receiving a machine learning model 480 from a model management server 104 (see par 0030);
b) obtaining network data 430 to generate analytics information, e.g., feature vector 460/497 (see par 0032-0033);
c) generating analytics information by inputting the network data 430 to a machine learning model (par 0032-0033);
d) feeding back the analytics information to the model (par 0034); and
e) generating a (prediction) output 499 of the network device using analytics information 460/497, wherein the analytics information 460 is generated by a training plane function 410 of the network device and the output is generated using the analytics information by the control plane function 420 of the network device (see par 0033); and
f) wherein the analytics information is used 460 for training the machine learning model 480 (see par 0034), wherein the learning model 480 is maintained at server 104 (see par 0030).
	Gunnalan does not explicitly teach generating a control command by the control plane function. However, Gupta discloses use a ML model to generate control commands for network devices in a network (see Gupta, col 10, ln 26-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Gunnalan’s teaching in a ML model that is configured to generate control commands to control devices in the network because it would have enabled practicing Gunnalan invention in automation applications (see Gupta, col 2, ln 8-25).
	Per claims 2-3, Gunnalan teaches utilizing a server to deploy the machine learning model and provide media services to a plurality of user devices (see par 0002, 0013-0014). Gunnalan does not explicitly teach charging users for the service. It is however noted that such communication services typically charge the users for using the service wherein the charges are based on types of devices and/or service plans. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recognize such charges in Gunnalan because it would have enabled providing revenue for running and maintaining the services.
	Per claim 4, Gupta teaches generating the control command to control RAN devices/terminals  based on the analytics information (see Gupta, col 10, ln 26-38).
	Claims 5-12 are similar in scope as that of claims 1-4 and hence are rejected for the same rationale set forth above for claims 1-4.



Response to Amendment
3.	Applicant’s arguments filed November 23, 2022 with respect to claims 1-12 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
4.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/8/22